UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM6 - K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January2015 Commission File Number 001-33159 AERCAP HOLDINGS N.V. (Translation of Registrant’s Name into English) Stationsplein 965, 1chiphol Airport, The Netherlands, +31-20-655-9655 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Note: Regulation S-T Rule101(b)(1)only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o Note: Regulation S-T Rule101(b)(7)only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rulesof the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Other Events On January 5, 2015, AerCap Holdings N.V. issued a press release announcing that it has signed an agreement with China Southern for the lease of twenty-four Airbus A320neo family aircraft from its order book.A copy of the press release is attached hereto as Exhibit 99.1. The information contained in this Form 6-K is incorporated by reference into the Company’s Form F-3 Registration Statement File No. 333-177659 and Form S-8 Registration Statements File Nos. 333-180323, 333-154416, 333-165839, 333-194637 and 333-194638, and related Prospectuses, as such Registration Statements and Prospectuses may be amended from time to time. Exhibits 99.1 AerCap Holdings N.V. Press Release. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AERCAP HOLDINGS N.V. By: /s/Aengus Kelly Name:Aengus Kelly Title: Authorized Signatory Date: January 5, 2015 3 EXHIBITINDEX 99.1 AerCap Holdings N.V. Press Release. 4
